Matter of Jackson v Fouyalle (2022 NY Slip Op 02794)





Matter of Jackson v Fouyalle


2022 NY Slip Op 02794


Decided on April 27, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
PAUL WOOTEN, JJ.


2021-05271
 (Docket No. V-6236-15/17B)

[*1]In the Matter of Tamiko Africa Jackson, respondent,
vGuy Fouyalle, appellant.


William A. Sheeckutz, East Meadow, NY, for appellant.
Debra Bloom, Plainview, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Nassau County (Robert LoPresti, Ct. Atty. Ref.), dated June 30, 2021. The order granted the mother's motion for permission to renew the passport of the parties' child without the father's written consent.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed, as no appeal lies as of right from a nondispositional order in a proceeding pursuant to Family Court Act article 6, and leave to appeal has not been granted (see Family Ct Act § 1112[a]; Matter of Shu Jiao Zhao v Wei Rong, 183 AD3d 898).
IANNACCI, J.P., RIVERA, CHAMBERS and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court